F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         APR 10 1997
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    JIMMY BRIDGEMAN,

                Plaintiff-Appellant,

    v.                                                  No. 96-7047
                                                  (D.C. No. CV-95-194-S)
    SHIRLEY S. CHATER,                                  (E.D. Okla.)
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.


                             ORDER AND JUDGMENT **


Before EBEL and HENRY, Circuit Judges, and DOWNES, *** District Judge.




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
       Honorable William F. Downes, District Judge, United States District Court
for the District of Wyoming, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant Jimmy Bridgeman appeals the district court’s affirmance of the

decision by the Secretary of Health and Human Services denying his application

for supplemental security income (SSI) benefits. Because the Secretary’s decision

that claimant can perform his previous work is not supported by substantial

evidence, we reverse and remand the case for further proceedings.

      Claimant applied for SSI benefits in November 1992, alleging an inability

to work due to diabetes, hemorrhoids, back pain, removal of a portion of his

stomach and pancreas, ulcers, and problems with stress. After a hearing, the

administrative law judge (ALJ) found that claimant could perform his former

work as a light delivery truck driver despite his impairments. The Appeals

Council denied review, making the ALJ’s decision the final decision of the

Secretary. The district court affirmed, and this appeal followed.

      We review the Secretary’s decision to determine whether her factual

findings are supported by substantial evidence and whether correct legal standards

were applied. Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027,

1028 (10th Cir. 1994). Substantial evidence is “such relevant evidence as a


                                         -2-
reasonable mind might accept as adequate to support a conclusion.” Id.

(quotations and citations omitted). We may “neither reweigh the evidence nor

substitute our judgment” for that of the Secretary. Casias v. Secretary of Health

& Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).

      On appeal, claimant argues that (1) the Secretary’s findings regarding the

severity of his mental impairment are not supported by substantial evidence;

(2) the ALJ failed to develop the record regarding the mental demands of

claimant’s past work and his ability to perform that work despite his mental

impairment; and (3) the ALJ failed to discuss the evidence he considered in filling

out the Psychiatric Review Technique form. We do not address claimant’s third

argument as it was not raised in the district court. 1 See Crow v. Shalala, 40 F.3d

323, 324 (10th Cir. 1994).

      After reviewing the record, we conclude that substantial evidence supports

the Secretary’s finding that claimant’s mental impairment limited his functional

abilities only slightly to moderately, with no episodes of deterioration or

decompensation at work, and that claimant could perform light work not requiring



1
       The Secretary argues that claimant’s second issue, regarding the mental
requirements of his past work, also was not raised in the district court. See
Appellee’s Br. at 6. This is not correct, however, as claimant specifically raised
in his objections to the magistrate judge’s report and recommendation the issue
whether the ALJ “made a flawed step IV analysis by failing to make required
specific findings concerning his past relevant work.” R. I at 15.

                                         -3-
the toleration of high stress. Other than claimant’s testimony, which the ALJ

found incredible, there is no evidence that claimant’s mental impairments

significantly restricted his ability to perform all types of work. Although claimant

testified that he worked only two days at his one former job, R. II at 298-99, and

somewhat inconsistently, that he quit several jobs which became too stressful

after a few days, id. at 294, his earnings records show a fairly consistent work

history between his return from Vietnam in 1969 and his last recorded

employment in 1981, id. at 62. 2

      The case must be remanded, however, because the record does not contain

evidence to support the ALJ’s conclusion that claimant can return to his former

work as a light delivery driver despite his inability to tolerate high stress. In

Henrie v. United States Department of Health & Human Services., 13 F.3d 359

(10th Cir. 1993), we held that the ALJ must develop the record and make express

findings regarding “1) the individual’s residual functional capacity, 2) the

physical and mental demands of prior jobs or occupations, and 3) the ability of

the individual to return to the past occupation given his or her residual functional

capacity.” Id. at 361; see S.S.R. 82-62, Soc.Sec.Rep. 809, 812 (West 1983).

Here, the record contains no evidence regarding the mental demands of claimant’s


2
      We note that during most of these years, claimant’s earnings were above
the amounts considered to be “substantial gainful employment,” see 20 C.F.R.
§ 416.974(b)(2), with earnings as high as approximately $11,800, see R. II at 62.

                                          -4-
former occupation or his ability to return to that occupation given his inability to

tolerate high stress. The case, therefore, must be remanded for further factual

development on these issues. See Henrie, 13 F.3d at 361.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is REVERSED, and the case is REMANDED to the court with

directions to REMAND to the Commissioner of Social Security for further

proceedings consistent with this order and judgment.



                                                     Entered for the Court



                                                     William F. Downes
                                                     District Judge




                                          -5-